Order entered October 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01413-CV

    MARSHALL HODGES D/B/A GUARANTEED PRINTING SUPPLY AND RHON
                         ROMMER, Appellant

                                               V.

                                  JITENDRA RAJPAL, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-08231

                                           ORDER
       The Court has before it appellee Jitendra Rajpal’s October 8, 2014 unopposed motion for

leave to file an amended appellee’s brief containing a Table of Contents and Index of Authorities

and reformatted in fourteen-point font. We GRANT appellee’s motion and DIRECT the Clerk

to file appellee’s Amended Brief tendered in conjunction with appellee’s unopposed motion for

leave to file an amended brief.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE